UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                                Plaintiff,

                    -against-

 MTA COPERATION; MTA POLICE; ALL
 COMPANIES ASSOCIATED WITH MTA;                               1:19-CV-10671 (LLS)
 ALL TRAIN ASSOCIATED WITH MTA;
 ALL HOSPITALS; MTA LIRR; ALL                                  CIVIL JUDGMENT
 MENTAL HEALTH AGENCY; FIRE
 DEPARTMENT; MILITARY; MTA
 COOPERATION; ALL HOSPITALS; NYPD;
 LONG ISLAND RAIL ROAD,

                                Defendants.

       Pursuant to the order issued January 29, 2020, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to electronic service of Court documents. (ECF 7.)

SO ORDERED.

 Dated:   January 30, 2020
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
